           Case 1:19-cv-01420-DAD-SAB Document 106 Filed 11/25/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   EARTH ISLAND INSTITUTE, et al.,                   Case No. 1:19-cv-01420-DAD-SAB

12                  Plaintiffs,                        ORDER REQUIRING DEFENDANTS TO
                                                       FILE AN OPPOSITION TO PLAINTIFFS’
13          v.                                         MOTION FOR EXTENSION ON OR
                                                       BEFORE DECEMBER 2, 2020
14   KIMBERLY NASH, et al.,
                                                       (ECF No. 105)
15                  Defendants.

16

17          On July 21, 2020, the undersigned issued an order amending the scheduling order and

18 setting a deadline of December 4, 2020, for Plaintiffs to file a motion for summary judgment.

19 (ECF No. 97.) On November 24, 2020, Plaintiffs filed a motion to amend the briefing schedule
20 to extend the deadline for Plaintiffs to file a motion for summary judgment. (ECF No. 105.) The

21 filing indicates that Defendants oppose the extension. (Id.) Plaintiffs did not set the motion to

22 amend for hearing, and did not specifically file an ex parte application shorten the time to hear

23 the motion. Nonetheless, given the subject matter of the motion and the fact that the pertinent

24 deadline is December 4, 2020, the Court shall order Defendants to file either an opposition brief

25 or statement of non-opposition on a shortened schedule, along with a reply by Plaintiffs. The

26 Court will then determine whether a hearing is necessary.
27 / / /

28 / / /


                                                   1
         Case 1:19-cv-01420-DAD-SAB Document 106 Filed 11/25/20 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1.      Defendants shall file an opposition or statement of non-opposition to Plaintiffs’

 3                  motion to amend the briefing schedule on or before December 2, 2020; and

 4          2.      Plaintiffs may file a reply brief on or before December 3, 2020.

 5
     IT IS SO ORDERED.
 6

 7 Dated:        November 25, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
